Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Response After Final filed on January 24th, 2022 has been received and entered.
Claims 21-40 now remain pending and are allowed with examiner’s amendment presented herein.
The Terminal Disclaimer filed on February 9th, 2022 has been approved.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during phone conversations with Rushi Sukhavasi on February 4th, 2022 to discuss some amendments to put the claims in condition for allowance. A proposed claim amendment has been received and adopted by examiner. The application has been amended as follows: 

IN THE CLAIMS:
Please cancel claims 22 and 30.
Please amend claims 21, 23, 24, 29, 31, 32 and 35-37 as follows:


a processor; and
a memory, accessible by the processor, the memory storing instructions, that when executed by the processor, cause the processor to perform operations comprising:
determining respective mappings between a plurality of software tests executed against a software product to debug the software product and (1) a plurality of code units of the software product and (2) a plurality of data units used by the software product in one or more databases, wherein the software product has been modified from a first version of the software product to a second version of the software product;
generating a task graph based on the respective mappings, wherein the task graph comprises one or more dependencies between the plurality of software tests, the plurality of code units, and the plurality of data units;
 determining a hierarchy of potential error sources in the software product based on the task graph, wherein the hierarchy of potential error sources comprise one or more unmodified code units of the plurality of code units proximate to one or more modified code units of the plurality of code units or one or more modified data units of the plurality of data units, or one or more unmodified data units of the plurality of data units proximate to the one or more modified code units of the plurality of code units or the one or more modified data units of the plurality of data units, or both; and
transmitting a graphical representation of the hierarchy of potential error sources to one or more computing devices for display.  



Claim 23.	(currently amended)  The system of claim 21 the one or more unmodified code units the one or more unmodified data units the one or more modified code units or the one or more modified data units 

24.	(currently amended)  The system of claim 21 the one or more unmodified code units the one or more unmodified data units the one or more modified code units the one or more modified data units 

Claim 29.	(currently amended)  A method, comprising:
determining, via one or more processors, respective mappings between a plurality of software tests executed against a software product to debug the software product and (1) a plurality of code units of the software product and (2) a plurality of data units used by the software product in one or more databases, wherein the software product has been modified from a first version of the software product to a second version of the software product;
generating, via the one or more processors, a task graph based on the respective mappings, wherein the task graph comprises a graphical representation of the respective mappings and one or more dependencies between the plurality of software tests, the plurality of code units, and the plurality of data units, and the one or more dependencies are indicative of respective orders in which the plurality of code units are executed and the plurality of data units are accessed or modified in response to execution of the plurality of software tests;
determining, via the one or more processors, a hierarchy of potential error sources in the software product based on the task graph, wherein the hierarchy of potential error sources comprise one or more unmodified code units of the plurality of code units proximate to one or more modified code units of the plurality of code units or one or more modified data units of the plurality of data units, or one or more unmodified data units of the plurality of data units proximate to the one or more modified code units of the plurality of code units or the one or more modified data units of the plurality of data units, or both; and
transmitting, via the one or more processors to the one or more computing devices, a graphical representation of the hierarchy of potential error sources.  

Claim 30.	(canceled)  

claim 29 the one or more unmodified code units the one or more unmodified data units the one or more modified code units the one or more modified data units 

Claim 35.	(currently amended)  A non-transitory, computer-readable medium, comprising instructions, that when executed by one or more processors, cause the one or more processors to perform operations comprising:
determining respective mappings between a plurality of software tests executed against a software product to debug the software product and (1) a plurality of code units of the software product and (2) a plurality of data units used by the software product in one or more databases, wherein the software product has been modified from a first version of the software product to a second version of the software product;
generating a task graph based on the respective mappings, wherein the task graph comprises one or more dependencies between the plurality of software tests, the plurality of code units, and the plurality of data units;
determining a hierarchy of potential error sources in the software product based on the task graph, wherein the hierarchy of potential error sources comprise one or more unmodified code units of the plurality of code units proximate to one or more modified code units of the plurality of code units or one or more modified data units of the plurality of data units, or one or more unmodified data units of the plurality of data units proximate to the one or more modified code units of the plurality of code units or the one or more modified data units of the plurality of data units, or both; and
transmitting a graphical representation of the hierarchy of potential error sources to one or more computing devices for display.  

Claim 36.	(currently amended)  The non-transitory, computer-readable medium of claim 35, wherein the operations comprise modifying the software product from [[a]] the first version of the software product to [[a]] the second version of the software product.

Claim 37.	(currently amended)  The non-transitory, computer-readable medium of claim 36, wherein the operations comprise selecting a set of software tests from the plurality of software tests, wherein each test in the set of software tests is mapped to a particular code unit of the one or more modified one or more modified data units 
--End--

Allowable Subject Matter
Claims 21, 23-29, and 31-40 are allowed and renumbered as 1-18.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Falko (US Publication No. 2020/0073781), discloses generating a dependency map for the plurality of components of the computer code based on code trace, the dependency map identifying at least an upstream component that is executed upstream of a first component of the plurality of components and a downstream component that is executed downstream of the first component. An observed failure rate may be determined of at least the first component, based on at least one of the upstream component and the downstream component. A fault tree analysis map that includes the generated dependency map and the observed failure rate of at least the first component of the plurality of components may be displayed on a display device. Moreover, Martin Robillard et al. (Concern Graphs: Finding and Describing Concerns Using Structural Program Dependencies – ACM, 2002), another prior art of record, discloses Concern Graph representation that abstracts the implementation details of a concern and makes explicit the relationships between different parts of the concern. The abstraction used in a Concern Graph has been designed to allow an obvious and inexpensive mapping back to the corresponding source code. However, Falko and Martin Robillard et al., singularly or in combination, fail to teach or fairly suggest “determining, via one or more processors, respective mappings between a plurality of software tests executed against a software product to debug the software product and (1) a plurality of code units of the software product and (2) a plurality of data units used by the software product in one or more databases, wherein the software product has been modified from a first version of the software product to a second version of the software product; generating, via the one or more processors, a task graph based on the respective mappings, wherein the task graph .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        
February 10th, 2022